DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to systems and/or methods, which are eligible statutory classes of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether they are directed to a judicial exception. 
Independent claim 1 recites:
1. A method of conducting a game of chance, the method comprising: 
displaying, by a processing circuit, first cards for active lines from among a plurality of lines of play; 
providing, by the processing circuit, a prompt for eliciting a first response, the first response comprising: 
an indication that a next card will be higher in value than a preceding card for an active line from among the active lines; or 
an indication that a next card will be lower in value than a preceding card for an active line from among the active lines; 
in response to receiving, by the processing circuit, the first response: 
displaying, by the processing circuit, a next card for the active lines; and 
determining, by the processing circuit, active lines remaining from among the plurality of lines of play based on the indication of the first response; 
updating, by the processing circuit, a streak number corresponding to a number of responses in the game that comprise indications resulting in active lines remaining from among the plurality of lines of play; and 
determining, by the processing circuit, a reward based on the active lines remaining from among the plurality of lines of play in response to the streak number reaching a threshold value.

Notably, Independent claim 11 recites substantially the same text as underlined below, where the method steps are performed by a system configured to conduct said game of chance, the system having a display device to display a user interface and a processing circuit connected to the display device, similarly to claim 1, and thus is equated to independent claim 1 for the purposes of the analysis below.

The steps as underlined in claim 1 above are acts of human activity or behavior that amount to following rules or instructions.  Specifically, the courts have held that rules for playing a card game are drawn to an abstract idea.  See In re Smith, 815 F.3d at 819 (Fed. Cir. 2016). 
Further, nothing in claims preclude the above recited process steps as underlined from practically being performed in the human mind.  For example, the abstract idea encompasses the mental equivalent of displaying/providing cards to players and evaluating the cards based on the recited rules to determine whether to provide a reward. These step limitations are mental processes which are considered abstract and not patentable.  Halliburton v. Walker, 73 USPQ 75.
Moreover, according to the 2019 Revised Patent Subject Matter Guidelines, methods of organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  Notably, these claims purport an abstract idea equivalent to following rules or instructions, as the method merely follows a set of rules or instructions to carry out the processes required.  
Regarding dependent claims: the claims dependent from independent claims 1 & 11 merely recite additional rules of the abstract idea, such as where cards come from (claim 2), how lines are arranged (claim 3), specificity of first cards (claim 4), and so on, such that a detailed review of the dependent claims fails to set forth any claims that can be considered more then additional rules, and thus each of the dependent claims is equally directed to an abstract idea.

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

In regards to claims 1-20, the abstract idea is embodied as a card game utilizing a generic computing device in the art (e.g. a system/device having a display, a user interface, and/or a processing means), such that the judicial exception is not integrated into a practical application because the claimed elements to embody the abstract idea to be carried out by computing elements (e.g. using the generic computing device with the rules to display cards and carry out the game rules) are recited at a high level of generality in manner that is well-known, routine, and conventional in the art.  The process steps as underlined above are no more than mere instructions to apply the judicial exception using the generic well-known, routine, and conventional structure. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(e).
These claims do not improve the functioning of a computing means to implement the card game using generic computing elements to embody the abstract idea as a virtual card game, as the claims only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of any computing elements or to any other technology or technical field (see MPEP 2106.05 (a)).
Accordingly, this judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea through human activity or implement the abstract idea on a “computer”, or merely uses a “computer” as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed generic structure and generic computing elements are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on generic structure and/or a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claims are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements claimed is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. There appears to be no “significantly more” required than the judicial exception.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims or are directed to reciting generic computing subject matter discussed above.
Notably, the claims would require structure that is beyond generic, such as structure that can be interpreted analogous to a general purpose structure and general purpose computing elements in that they represent old, well understood conventional elements that do not add significantly more to the claims.  See Alice Corp. v. CLS Bank International, 134 S. Ct. at 2358-59.   As evidence the patents to Kling et al. (US 2008/0088086), Wolff et al. (US 2014/0024425), Smith (US 6,264,200), Buza (US 8,590,898), El Kai (US 7,175,178), and Braun (US 2002/0190467) all disclose a method of playing a game comprising the elements of: a deck of cards, a table, including obvious variants implementing substantially the same process in a virtual environment (i.e. virtual card games).  See Berkheimer  v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).   Thus, these elements are conventional and do not provide any improvement to the game.  The machine or apparatus limitations should make clear that the use of the machine or apparatus in the claimed process imposes a meaningful limit on the claim's scope, and does use a machine involving more than insignificant extra-solution activity.  MPEP 2106.05(g).
Also, there is no transformation in these claims. The above claimed underlined process steps do not transform the “game” into a different state or thing.  
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 & 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, it appears claims 10 & 20 are not further defining the methods or systems of their respective base claims, but rather are defining an entirely different method or system that merely incorporates the referenced methods or systems. Accordingly, the claim construction of claims 10 & 20 are deemed to not further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILAP SHAH/Primary Examiner, Art Unit 3715